J-A25027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZENAP MARIA AL-GHIZZI                      :
                                               :
                       Appellant               :   No. 1168 WDA 2021

       Appeal from the Judgment of Sentence Entered September 2, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0003142-2021


BEFORE: KUNSELMAN, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: DECEMBER 06, 2022

        Appellant Zenap Maria Al-Ghizzi appeals from the judgment of sentence

imposed following her conviction for possession of a controlled substance.1

Appellant argues that the trial court erred by denying her motion to suppress

because the police lacked reasonable suspicion to stop her. We affirm.

        The trial court summarized the underlying facts of this matter as follows:

        On September 25, 2020, Port Authority Allegheny County Police
        [O]fficer William Luffey was patrolling a bus station area in the
        East Liberty area of Pittsburgh. The officer testified that he
        witnessed [Appellant] approximately fifty (50) feet away, loitering
        around the bus station with one male individual for approximately
        five (5) minutes. The officer witnessed the male remove a “white
        object from his pockets” that [the officer] knew from his training
        and experience to be [“]stamp bags of heroin.” [Appellant] took
        the object from the male and placed it in her bra. As the officer
        proceeded toward [Appellant] and her male companion, a bus
____________________________________________


1   35 P.S. §§ 780-113(a)(16).
J-A25027-22


        approached the station and both individuals got on the bus.
        Officer Luffey immediately notified dispatch and the bus stopped.
        When the bus came to a stop, Officer Luffey along with Port
        Authority Officer Wroblewski[2] entered the bus and advised
        [Appellant] of Officer Luffey’s observations. When [Appellant]
        claimed the object was a “Connect Card,” the officers asked
        [Appellant] if she would speak to the officers off of the bus as to
        avoid alarming the other passengers. [Appellant] willingly agreed.
        When Officer Luffey again asked [Appellant] what she placed in
        her bra, she confessed that it was a “bun,” which the officer knew
        to be slang for a bundle of heroin. [Appellant] then removed the
        contraband from her person and gave it to the officer.

Trial Ct. Op., 1/12/22, at 2 (footnotes omitted).

        The trial court held a suppression hearing on August 26, 2021. Officer

Luffey was the only witness who testified at the hearing. The trial court held

its decision under advisement and permitted the parties to supplement their

arguments with case law. N.T. Suppression Hr’g, 8/26/21, at 22-23.

        On September 2, 2021, the trial court denied Appellant’s motion to

suppress. That same day, Appellant proceeded to a stipulated non-jury trial,

and the trial court convicted her of the sole charge.       The trial court then

sentenced Appellant to a term of six months’ probation.

        Appellant did not file any post-sentence motions, but she filed a timely

notice of appeal and a court-ordered Pa.R.A.P. 1925(b) statement. The trial

court issued a Rule 1925(a) opinion addressing Appellant’s claims.

        On appeal, Appellant raises the following issue:

        Whether the trial court erred in denying [Appellant’s] motion to
        suppress the drugs recovered by the police officers where the
        officers subjected [Appellant] to an investigative detention
____________________________________________


2   The record does not contain Officer Wroblewski’s first name.

                                           -2-
J-A25027-22


       without reasonable suspicion of criminal activity, in violation of her
       federal and state constitutional rights against unreasonable
       searches and seizures?

Appellant’s Brief at 5.3

       Appellant claims that the trial court erred in denying her motion to

suppress because Officer Luffey lacked reasonable suspicion to stop the bus

or detain her for questioning. Appellant’s Brief at 16-28. Appellant claims

that unlike the officer in Commonwealth v. Valentin, 748 A.2d 711 (Pa.

Super. 2000), Officer Luffey did not see Appellant and the male exchange any

cash for a small object. Instead, Officer Luffey testified that he saw the male

hand a white object to Appellant, who then placed the item in her bra. Id. at

24-25 (citing Valentin, 748 A.2d at 712-15).          Appellant also argues that

unlike Valentin, Officer Luffey did not testify that the East Liberty bus station

was a high drug trafficking area. Id. at 25-26. Further, Appellant contends

that while an officer’s training and experience is relevant to determining

reasonable suspicion, there must be “a nexus between his experience and the

search, arrest, or seizure of evidence.” Id. at 27 (quoting Commonwealth

v. Thompson, 985 A.2d 928, 935 (Pa. 2009)).                 Therefore, Appellant

____________________________________________


3 We note that in her Rule 1925(b) statement, Appellant argued that the trial
court erred in denying her motion to suppress with respect to her statements
to the police officers because the officers did not advise her of her rights to
remain silent and to counsel under Miranda v. Arizona, 384 U.S. 436 (1966).
See Rule 1925(b) Statement, 12/2/21, at 3 (unpaginated). Appellant has not
raised this claim in her appellate brief; therefore, Appellant has abandoned
this issue on appeal.        See Pa.R.A.P. 2116(a), 2119(a); see also
Commonwealth v. McGill, 832 A.2d 1014, 1018 n.6 (Pa. 2003) (finding
waiver where the appellant abandoned claim on appeal).

                                           -3-
J-A25027-22



concludes that the trial court erred in denying her suppression motion because

Officer Luffey’s suspicion that Appellant “was in possession of drugs was not

reasonable; it was based on a hunch rather than specific, articulable, and

objective facts.” Id. at 28.

      “Our standard of review in addressing a challenge to the denial of a

suppression motion is limited to determining whether the suppression court’s

factual findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Jones, 988 A.2d

649, 654 (Pa. 2010).

      Where the suppression court’s factual findings are supported by
      the record, we are bound by these findings and may reverse only
      if the court’s legal conclusions are erroneous. The suppression
      court’s legal conclusions are not binding on an appellate court,
      whose duty it is to determine if the suppression court properly
      applied the law to the facts. Thus, the conclusions of law of the
      courts below are subject to our plenary review.

Commonwealth v. Shreffler, 201 A.3d 757, 763 (Pa. Super. 2018) (citation

omitted).

      It is well settled that

      Article I, § 8 of the Pennsylvania Constitution and the Fourth
      Amendment to the United States Constitution both protect the
      people from unreasonable searches and seizures. Jurisprudence
      arising under both charters has led to the development of three
      categories of interactions between citizens and police. The first,
      a “mere encounter,” does not require any level of suspicion or
      carry any official compulsion to stop or respond. The second, an
      “investigative detention,” permits the temporary detention of an
      individual if supported by reasonable suspicion. The third is an
      arrest or custodial detention, which must be supported by
      probable cause.


                                    -4-
J-A25027-22



Commonwealth v. Lyles, 97 A.3d 298, 302 (Pa. 2014) (citations omitted).

      The stopping of a bus to investigate whether a passenger possesses

illegal drugs is an investigative detention that must be supported by

reasonable suspicion “that illegal activity was occurring on the bus.”

Commonwealth v. Polo, 759 A.2d 372, 376 (Pa. 2000); see also

Commonwealth v. Washington, 63 A.3d 797, 802 (Pa. Super. 2013)

(explaining that “the forcible stop of a vehicle constitutes an investigative

detention such that there must be reasonable suspicion that illegal activity is

occurring” (citation omitted)).

      [T]o establish grounds for reasonable suspicion, the officer must
      articulate specific observations which, in conjunction with
      reasonable inferences derived from those observations, led him
      reasonably to conclude, in light of his experience, that criminal
      activity was afoot and that the person he stopped was involved in
      that activity. The question of whether reasonable suspicion
      existed at the time [the officer conducted the stop] must be
      answered by examining the totality of the circumstances to
      determine whether the officer who initiated the stop had a
      particularized and objective basis for suspecting the individual
      stopped. Therefore, the fundamental inquiry of a reviewing court
      must be an objective one, namely, whether the facts available to
      the officer at the moment of the [stop] warrant a man of
      reasonable caution in the belief that the action taken was
      appropriate.

Commonwealth v. Green, 168 A.3d 180, 184 (Pa. Super. 2017) (citation

omitted); see also Commonwealth v. Luczki, 212 A.3d 530, 547 (Pa.

Super. 2019) (stating that “[t]o judge whether the incriminating nature of an

object was immediately apparent to the police officer, reviewing courts must

consider the totality of the circumstances” (citation omitted)). To conclude


                                     -5-
J-A25027-22



that an officer possessed reasonable suspicion, the officer “must be able to

articulate something more than an inchoate and unparticularized suspicion or

hunch.” Commonwealth v. Carter, 105 A.3d 765, 768-69 (Pa. Super. 2014)

(en banc) (citation omitted).

      Here, the trial court explained:

      Regarding the incident at hand, Officer Luffey credibly testified
      that while on patrol he witnessed [Appellant] take a white,
      rectangular object from a male individual and slip it into her bra.
      The officer emphasized that it was his extensive training and
      experience on the Allegheny County District Attorney’s Narcotic
      Enforcement Team that allowed him to recognize the object as
      “stamp bags of heroin.” As the officer said he was approaching
      [Appellant] to question her with another officer, both parties fled
      by boarding a bus. The officer stated that he notified police
      dispatch to stop the movement of the bus, so that he could board
      the bus to further investigate. In his testimony, the officer stated
      that when he made contact with [Appellant], she denied
      possessing contraband and insisted it was a Connect Card for
      transportation, which the officer strongly suspected to be false.
      The officer requested [Appellant] step off the bus to avoid any
      further embarrassment and alarm by other passengers. Once
      [Appellant] willingly consented to exit the bus, the officer told her
      he believed the object was not a Connect Card. [Appellant] then
      admitted she was in possession of a bundle of heroin and gave it
      to the officer.

      Although [Appellant] agrees that the evidence presented at [the
      suppression hearing] indicates an “investigative stop” occurred,
      she argues that Officer Luffey did not have reasonable suspicion
      to do so. To have reasonable suspicion to conduct an investigative
      stop, law enforcement must show that they have “specific,
      articulable facts which would indicate to a reasonable officer that
      criminal activity is afoot.”    The evidence presented at [the
      hearing] established that Officer Luffey had the necessary
      reasonable suspicion based on him observing [Appellant] conceal
      what appeared to be a stamp bag of heroin. In turn, Officer
      Luffey’s conduct in questioning [Appellant] amounted to an
      investigative stop, which was supported by reasonable suspicion.
      Officer Luffey is currently employed in the Narcotics Enforcement

                                      -6-
J-A25027-22


       Unit and has over a decade of experience in law enforcement.
       Additionally, Officer Luffey testified that he has at least one
       thousand (1,000) arrests involving narcotics possession. The
       officer credibly testified that when he witnessed [Appellant] obtain
       a “white rectangular object” and stick it in her bra, he recognized
       it to be a stamp bag of heroin. This evidence was sufficient to
       establish that criminal activity was afoot. Based on this evidence,
       the “seizure” of [Appellant’s] person and the seizure of the drugs
       were lawfully obtained. Therefore, the court properly denied
       [Appellant’s] motion to suppress the evidence.

Trial Ct. Op. at 4-6 (footnotes omitted and formatting altered).4

       Based on our review, we conclude that the trial court’s factual findings

are supported by the record.            See Jones, 988 A.2d at 654; see also

Shreffler, 201 A.3d at 763. The trial court credited Officer Luffey’s testimony

concerning the circumstances of the stop. See Trial Ct. Op. at 4, 6. As noted

by the trial court, Officer Luffey observed Appellant receive a “white

rectangular object” and conceal it in her bra. N.T. Suppression Hr’g, at 6-7.

Officer Luffey testified that based on his training and experience, he

recognized that the white rectangular object as a “stamp bag of heroin.” Id.

The officer then observed Appellant board a bus, which was subsequently

stopped by police. See id. at 7, 12.



____________________________________________


4 We note that the trial court did not include a statement of its findings of fact
and conclusions of law on the record or in its order denying Appellant’s motion
to suppress as required by Pa.R.Crim.P. 581(I). See Trial Ct. Order, 9/2/21.
However, because the trial court includes findings of fact and conclusions of
law in its Rule 1925(a) opinion, this Court can review the merits of Appellant’s
claim. See Commonwealth v. Stevenson, 832 A.2d 1123, 1126 (Pa. Super.
2003).



                                           -7-
J-A25027-22



       Further, we discern no error of law in the trial court’s legal conclusions.

See Jones, 988 A.2d at 654; see also Shreffler, 201 A.3d at 763. Based

on the totality of the circumstances, including Officer Luffey’s training and

experience, we agree with the trial court that Officer Luffey had reasonable

suspicion to believe that Appellant possessed drugs at the time he observed

her receive the stamp bag from her male companion.5 See Green, 168 A.3d

at 184; see also Luczki, 212 A.3d at 547-48.            Further, Officer Luffey’s

observations and inferences were more than a mere hunch. See Carter, 105

A.3d at 768-69. Therefore, we agree with the trial court’s conclusion that

Officer Luffey had a sufficient basis to stop the bus and detain Appellant for

questioning. See Polo, 759 A.2d at 376; Washington, 63 A.3d at 802; see

also Lyles, 97 A.3d at 302. For these reasons, Appellant is not entitled to

relief. Accordingly, we affirm.

       Judgment of sentence affirmed.




____________________________________________


5 As noted above, Appellant argues that Officer Luffey did not have reasonable
suspicion for the stop because, unlike in Valentin, Officer Luffey did not testify
that he saw an exchange of cash for the drugs or that the East Liberty bus
station was a high drug trafficking area. See Appellant’s Brief at 24-26; see
also Valentin, 748 A.2d at 712-15. However, Appellant’s reliance on
Valentin is misplaced. A determination of reasonable suspicion is based on
the totality of the circumstances. See Green, 168 A.3d at 184; see also
Luczki, 212 A.3d at 547-48. Therefore, although the Valentin Court
considered factors that are not present in the instant matter, it does not
prevent us from finding that the officer had reasonable suspicion under the
specific circumstances of this case.

                                           -8-
J-A25027-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/06/2022




                          -9-